Case: 14-10234      Document: 00512960502         Page: 1    Date Filed: 03/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10234
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 6, 2015
NICHOLAS LEE ROE,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

RODNEY W. CHANDLER,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-721


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Nicholas Lee Roe, federal prisoner # 35307-177, appeals the denial of his
28 U.S.C. § 2241 petition, in which he argued that he was erroneously denied
roughly 24 months of prior custody credit. Roe’s motion to file his reply brief
out of time is GRANTED.
       We review the district court’s factual findings for clear error and issues
of law de novo. See Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001). On


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10234    Document: 00512960502    Page: 2   Date Filed: 03/06/2015


                                No. 14-10234

appeal, Roe argues that the Bureau of Prisons (BOP) should consider his 10-
year federal sentence to run fully concurrently with his 10-year state sentence
for possession of a controlled substance with intent to deliver. That state
sentence ran concurrently with Roe’s consecutive state sentences for burglary
of a building and methamphetamine possession. The district court, however,
ordered that Roe’s federal sentence run consecutively to his state sentence for
burglary of a building. If the federal sentence were to run fully concurrently
with the 10-year state sentence, the BOP would necessarily be running the
federal sentence concurrently with the two-year burglary sentence, which
would be violative of the district court’s judgment.      Further, the record
discloses that the time spent in state custody which Roe seeks to have credited
towards his federal sentence was previously credited towards his state
sentences. Because the period was credited against another undischarged
sentence, it may not be applied toward his federal sentence. See 18 U.S.C.
§ 3585(b).
      AFFIRMED.




                                      2